Citation Nr: 1749072	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  13-33 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for a bilateral eye disorder.


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION


The Veteran served on active duty in the Special Philippine Scouts from September 1946 to May 1949, and had additional Philippine Guerilla and Combination Service from May 1945 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.  The Veteran presented sworn testimony at a hearing before the undersigned in September 2016.  A transcript of that hearing is of record. 

In February 2017 the Board granted the Veteran's claim of entitlement to service-connection for bilateral hearing loss and remanded the claim of entitlement to service connection for an eye disorder for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The most probative evidence of record indicates that the Veteran's eye disorders did not begin in service and are not otherwise related to service.  


CONCLUSION OF LAW

The criteria for the claim of entitlement to service connection for a bilateral eye disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385, 3.40 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Further, the Board finds that the February 2017 remand directives have been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998).

Merits of the Claim

A review of the record demonstrates that entitlement to service-connection for a bilateral eye disorder is not warranted and the claim must be denied.  The most probative evidence of record indicates that chemical burns from firing a rifle are not responsible for the Veteran's eye tearing, and the other diagnosed eye conditions are related to aging.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
There is no dispute that the Veteran has current eye disorders, diagnosed as pseudophakia, age related dry senile macular degeneration, and senile ptosis.  Additionally, the Veteran has indicated that he experiences eye dryness and tearing which he asserts is related to injuries he sustained in service from repeated powder and smoke blowback from his M1 Garand Rifle.  See Hearing Tr. at 11-14.  

It is acknowledged that the Veteran is competent to report regarding the symptoms he experienced during and post service and the Board finds his testimony credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); see also Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To support his own reports, the Veteran submitted a letter by Dr. K.K.C. showing that he currently experiences "dryness" in his eyes, bilaterally.  Nonetheless, the most probative evidence of record indicates that the Veteran's eye disorders are not related to service.

The VA March 2017 VA examiner opined that all of the Veteran's disorders were due to the normal aging process.  With respect to the raised issue of tearing and dryness due to powder burns, the VA examiner explicitly opined that chemical burns were less likely than not to have played any role in the Veteran's current eye condition.  The examiner's opinions are highly probative as they contain clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The opinions are consistent with other objective evidence of record as well.  For example, private medical reports do not attribute the Veteran's disorders to service or any event of service.  While Veteran is competent to report the symptoms he experienced during and post service, the actual medical conclusion regarding the etiology of these symptoms and disorders is beyond the scope of the Veteran, a lay individual.  Accordingly, the Board assigns greater probative weight to the VA examiner's opinion which concluded that the Veteran's eye disorders are due to the natural aging process.  

The Board is also cognizant of the Veteran's assertions that his eye disorders were caused by combat occurrences.  Combat exposure has not been established.  Nevertheless, as noted above, the Board finds that the Veteran's contentions regarding his symptoms are credible, yet his claim fails due to the lack of a nexus between his service and his current disorders.  

The Board is grateful for the Veteran's honorable service, and points out that under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  However, here there is no approximate balance.  The evidence indicating that the Veteran's eye conditions are due to the natural aging process outweighs the Veteran's lay reports.  Therefore, the Veteran's claims for service connection must be denied and the doctrine of reasonable doubt is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a bilateral eye disorder is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


